      Case: 1:18-cv-01836-DCN Doc #: 15-1 Filed: 11/07/18 1 of 2. PageID #: 95



                       UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF OHIO, EASTERN DIVISION
 ANGELA THOMPSON and                           )
 BRIAN THOMPSON,                               )     CIVIL COMPLAINT
                                               )
        Plaintiffs,                            )     CASE NO. 1:18-CV-01836
                                               )
 v.                                            )     JUDGE DONALD C. NUGENT
                                               )
 MEDGUARD ALERT, INC.,                         )     MAG. JUDGE JONATHAN D.
 QUICK RESPONSE ALERT, INC.,                   )     GREENBERG
 and LIFEWATCH INC.                            )
                                               )     JURY DEMAND
       Defendant.

                        DECLARATION IN SUPPORT OF MOTION
                        FOR CLERK’S CERTIFICATE OF DEFAULT

       I, Jonathan Hilton, state as follows:

       1.        I am an attorney with the law firm Hilton Parker LLC, attorneys for

Angela and Brian Thompson, and am fully familiar with the facts and circumstances

stated herein.

       2.        This action was commenced pursuant to 15 U.S.C. § 1692 et seq., 47 U.S.C.

§ 227 et seq., and Ohio Rev. Code Ann. § 1345 et seq. on August 9, 2018.

       3.        According to the docket in this case, Defendant Lifewatch Inc. was sent a

copy of the Summons and Complaint by certified mail on October 9, 2018. The

summons and complaint were signed for by Damien Dempsey on behalf of Lifewatch

Inc. on October 15, 2018. The Summons Returned Executed was filed by the Clerk on

October 19, 2018.




                                               [1]
     Case: 1:18-cv-01836-DCN Doc #: 15-1 Filed: 11/07/18 2 of 2. PageID #: 96



      4.     The time for Defendant to answer, respond, or otherwise move with

respect to the Complaint has expired and the time to answer or respond has not been

extended.


      WHEREFORE, Plaintiffs Angela and Brian Thompson respectfully request that

the Clerk note the default of Defendant Lifewatch Inc. and issue a Certificate of Default.


Dated: November 7, 2018


                                             By: s/ Jonathan Hilton

                                             Jonathan Hilton (0095742)
                                             HILTON PARKER LLC
                                             10400 Blacklick-Eastern Rd NW, Suite 110
                                             Pickerington, OH 43147
                                             Tel: (614) 992-2277
                                             Fax: (614) 427-5557
                                             jhilton@hiltonparker.com




                                           [2]
